I respectfully dissent.
I would affirm the judgment of the trial court.
The writer cites all Federal Court decisions decided prior to 1997 in support of the opinion.
The decision in State v. Myers (1997), 119 Ohio App.3d 376
analyzes these Federal cases and decided the matter based on the Ohio Constitution.
A warrantless search is per se unconstitutional except for two reasons, personal safety of the law enforcement officer and/or to prohibit the accused from destroying evidence. Since the accused was separated from the backpack and in custody, neither of these exceptions apply.
The trial court did not abuse its discretion in its ruling and I would let it stand.
  ______________________________ EDWARD A. COX, PRESIDING JUDGE